Citation Nr: 0518590	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  98-14 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability manifested by breathing 
problems, including chronic obstructive pulmonary disease 
(COPD), claimed as due to Department of Veterans Affairs (VA) 
hernia repair surgery in June 1987.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension, claimed as due to VA 
hernia repair surgery in June 1987.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches, claimed as due to VA hernia 
repair surgery in June 1987.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for breathing 
problems, for headaches, and for hypertension.  In January 
2003, the RO awarded compensation for atelectasis under the 
provisions of 38 U.S.C.A. § 1151; however, it also denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability manifested by breathing 
problems (including COPD), for hypertension, and for 
headaches, all claimed as due to VA treatment.  The Board 
remanded the claims in September 2003.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for an equitable 
disposition of the claims has been obtained.

2.  No additional disability involving breathing problems 
(including COPD), hypertension, or headache resulted from VA 
medical treatment in June 1987.

CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for breathing problems (including COPD), claimed as due to VA 
hernia repair surgery in June 1987, are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1996).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for hypertension, claimed as due to VA hernia repair surgery 
in June 1987, are not met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358, 3.800 (1996).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for headaches, claimed as due to VA hernia repair surgery in 
June 1987, are not met.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. §§ 3.358, 3.800 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hypertension, headaches, and 
a respiratory disorder because of treatment during and after 
VA surgery in June 1987 for a ventral hernia repair.  He 
contends that he received an anesthetic even though he 
informed VA doctors that he was allergic to the particular 
anesthetic.  As a result of an allergic reaction during the 
surgery, he asserts that he suffered pulmonary arterial 
constriction of his chest.  He also argues that he developed 
pneumonia and that he vomited during the allergic reaction, 
thus causing severe damage to his lungs.  He also posits that 
the post-surgery lung problems produced a diminished supply 
of blood and oxygen to his brain, thus causing headaches.  He 
filed the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 in January 1997.  (The Board notes that 
the veteran referred to an earlier letter that he had sent 
regarding this claim, apparently dated in April 1996, but 
that letter is not of record.)  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed this claim in January 1997, and thus 
the old version of the law applies to this case.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997); see also 38 C.F.R. § 19.5 
(2004) (Board is bound by precedent opinions of VA's General 
Counsel).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994) ("We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations.").

Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which 38 U.S.C.A. § 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation shall be awarded in the 
same manner as if the disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  In determining 
if additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1) (1996).  Furthermore, benefits will not 
be payable for the continuance or natural progress of disease 
or injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2) (1996).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable absent proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c) 
(1996).

The Board notes that the RO provided the veteran with notice 
of the various iterations of the statutes and regulations 
that have been in effect at various times since the veteran 
first filed his claim.  However, as noted above, all claims 
filed before October 1, 1997, are governed by the provisions 
of 38 U.S.C.A. § 1151 that were in effect at that time (i.e., 
prior to October 1, 1997).  Therefore, the less stringent 
version of 38 U.S.C.A. § 1151 (West 1991), which, as 
discussed by the Supreme Court in Gardner, did not require a 
showing of fault by VA in its medical treatment, governs 
here.  On review of the RO's adjudication, the Board 
concludes that the RO discussed and applied this less 
stringent version of 38 U.S.C.A. § 1151. 

The Board now turns to the facts of this specific case.

The veteran was admitted to the VA Medical Center in Albany, 
New York, on June 23, 1987; progress notes do not reflect any 
known allergies.  Admission notes include the veteran's 
report of having had several episodes of cramping pain, 
nausea, and vomiting.  The next day, he underwent an 
operation to repair a ventral hernia that had developed in 
the years after a partial gastrectomy 10 years earlier 
because of peptic ulcer disease.  

According to the discharge summary, post-operatively, while 
he was being extubated, the veteran vomited; he was found to 
have a breathing difficulty and food in his mouth.  A 
considerable amount of food was retrieved from the stomach.  
He was found to have low oxygen saturation, and he was re-
intubated and sent to the surgical intensive care unit for 
one day.  The next day, after being sent to a floor ward, he 
was found to have respiratory problems and was given an 
oxygen mask and sent down to the intensive care unit.  He 
underwent evaluation for pulmonary embolus.  A ventilation 
perfusion scan was negative; it showed minor atelectasis, but 
no pulmonary emboli.  He slowly regained pulmonary function.  
Further testing showed a questionable atelectasis.  There was 
no endobronchial obstruction. But there was three-lobe 
pneumonia and atelectasis above the smaller areas in the 
alveolar spaces.  The pulmonary unit placed him on 
Theophyllin, bronchodilators, and other respiratory 
medications because of his past history of emphysema; he 
responded quite well.  An X-ray identified a small 
pneumomediastinum; that slowly cleared up, and by discharge, 
it was either gone or "very very very small."  He continued 
to do well in the intensive care unit, and he was transferred 
to a floor ward on July 1, 1987, where he progressively got 
better; the pneumomediastinum also got better, and the 
veteran claimed that he was feeling much better.  The 
atelectasis cleared up on X-ray.  His oxygen levels also 
increased.  He no longer had any respiratory problems.  When 
he was discharged, he was not "dehabilitated in any way," 
and a surgical resident stated that his "pulmonary status 
should not hamper him in the future."

Progress notes from the hospitalization refer to the 
veteran's severe COPD, his complaint of headache, and 
findings of uncontrolled hypertension.  There is also 
reference to questionable left lower lobe atelectasis with 
inspissated secretions secondary to aspiration (June 28, 
1987).    

The discharge summary noted that when the veteran had 
aspirated just after the surgery, anesthesia had performed a 
laryngoscopy and had found pieces of what seemed to be rather 
large pieces of baloney at the level of his cords.  The 
veteran had been told not take anything by mouth, but he had 
gone downstairs to the canteen to eat against medical advice.  
Progress notes also indicate that the veteran had apparently 
had breakfast or had gastric outlet obstruction; the latter, 
however, was "very unlikely."  The notes confirm that he 
had been told the night before the surgery not take anything 
by mouth.  Anesthesia unit notes also indicate that the 
veteran had vomited a strip of what appeared to be undigested 
baloney.  

The veteran was discharged from the VA hospital on July 6, 
1987.  Discharge diagnoses included post-operative aspiration 
pneumonia, a history of emphysema for 14 years, and 
pneumomediastinum.

In late July 1987, on complaint of moderate dyspnea on 
exertion that was slowly improving, spirometry showed 
moderate obstruction without bronchodilator response.  In 
August 1987, the veteran was seen for follow-up of the 
aspiration pneumonia.  He described increased shortness of 
breath, but there also was no finding of any breathing 
problems.  There was no evidence of recurrent problems.  In 
January 1988, he reported not having felt well since the 1987 
surgery.

On VA treatment for respiratory problems in March 1996, the 
veteran reported having had a nearly fatal pentothal reaction 
during his hernia surgery.  The VA staff doctor included 
assessments of chronic bronchitis/pneumonitis due to 
aspiration and of high blood pressure possibly due to sleep 
disturbances caused by aspiration.  An April 1996 progress 
note indicated that the veteran had an allergy to sodium 
pentothal; the allergic reaction consisted of decreased blood 
pressure.   

VA examinations from September 1997 note the veteran's 
histories of having had hypertension for eight to nine years 
(i.e., since 1988), chronic headache since 1988, and 
shortness of breath on exertion.  However, the examiner 
stated that in order to render an opinion as to whether the 
veteran's hypertension, breathing problem, and headache were 
related to the 1987 VA surgery, he needed to review the pre-
operative, operative, and post-operative findings from the 
hernia surgery.  Thus, the examiner did not provide any 
opinion as to the etiology of the claimed conditions.  

VA medical records from 1998 to 2002 reflect treatment for 
various unrelated conditions and for hypertension.  The 
veteran was again examined for VA purposes in 2002.  
Diagnoses on VA examination in September 2002 were 
hypertension, chronic headache, status post aspiration 
pneumonia with atelectasis of the lung after surgery in 1987, 
and COPD.  The examiner noted a history of hypertension, 
being diagnosed in 1987, of chronic frontal headache and 
memory loss in 1987 or 1988, and of cough and dyspnea on 
exertion after surgery in 1987.  However, on further review, 
the examiner opined in November 2002 VA that the veteran's 
COPD (with symptoms of shortness of breath on exertion) was 
due to cigarette smoking for many years; his hypertension was 
not related to aspiration during surgery; and his chronic 
headaches were most likely due to tension headache, not to 
aspiration.  

On review of this evidence, the Board concludes that the VA's 
treatment of the veteran in connection with the June 1987 
hernia repair surgery did not cause hypertension, breathing 
problems, or headaches.  The contemporary clinical records 
document that the veteran's problems resulted from undigested 
food that was vomited during extubation immediately after the 
surgery.  Those records also document that the veteran had 
respiratory problems (specifically, emphysema) prior to the 
surgery.

The veteran's wife wrote in September 1997 that the veteran 
had not had breakfast the morning of the hernia surgery; she 
wrote that a doctor had told her that the veteran had 
material to be vomited because he could not digest food 
normally due to an earlier partial gastrectomy.  She also 
wrote that lung specialists had suctioned the veteran's lungs 
because of pneumonia due to a reaction to sodium 
"penethol."  According to her, the lung specialists also 
told her that the veteran would never be able to work because 
his lungs would never be the same.  However, the contemporary 
clinical records from the 1987 surgery reflect the opinions 
of several doctors that the veteran had eaten food on the 
morning of the surgery, against medical advice.  Likewise, 
there is no competent evidence to support the veteran's or 
his wife's contention that he suffered an allergic reaction 
to an anesthetic or that the surgical complications resulted 
in any lasting disability.      

The 1996 comments regarding complications from the veteran's 
1987 surgery were clearly based on the history the veteran 
provided, rather than a review of the actual records.  

The Board has considered the veteran's contentions, as well 
as his wife's assertions.  However, as a layperson, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, while the Board 
certainly is sympathetic to his statements that his overall 
condition worsened after the 1987 VA hernia repair surgery, 
the veteran lacks the requisite medical knowledge to render a 
competent opinion that the VA surgery is the reason for the 
veteran's perceived deterioration.

Simply put, there is no competent evidence of record that the 
veteran suffered an allergic reaction to an anesthetic 
administered at the June 1987 surgery that then caused 
permanent disability.  In fact, the contemporary clinical 
records document that the veteran's respiratory distress and 
post-surgical complications were resolved, resulting in no 
additional disability.  

The Board also is persuaded by the most recent VA medical 
opinion on the matter, which ultimately concluded the 
veteran's COPD (with symptoms of shortness of breath on 
exertion) was due to cigarette smoking for many years; his 
hypertension was not related to aspiration during surgery; 
and his chronic headaches were most likely due to tension 
headache, not to aspiration.  

The Board has also considered the reports of hypertension and 
headache in the days and months following the June 1987 
surgery.  However, there is no competent evidence to suggest 
that either of these conditions first developed because of 
the hernia repair surgery or any complications from that 
surgery.  

Under these circumstances, the claims for benefits pursuant 
to 38 U.S.C.A. § 1151 are denied.  

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  Under this 
criteria, the notice must be provided before the decision 
appealed, and must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform a claimant about the information and evidence a 
claimant is expected to provide; and (4) request or tell a 
claimant to provide any evidence in a claimant's possession 
that pertains to the claim, or something to the effect that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, VA sent the veteran correspondence in February 2004, 
and August 2004; a statement of the case in April 1998; and 
supplemental statements of the case in January 2003, and 
February 2005.  The initial unfavorable decision was in 
November 1997, that is, many years prior to the decision in 
Pelegrini.  But even under Pelegrini, collectively, these 
documents informed the veteran of the bases for the relevant 
decisions, what types of evidence would be needed, how the 
evidence would be secured, and the more general notice of the 
need for any evidence in the veteran's possession.  Any 
defect with regard to the timing and content of the notices 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claims.  See Mayfield v. Nicholson, __ Vet. App. __, No. 
02-1077, 2005 WL 957317 (U.S. Vet. App. Apr. 14, 2005).  
Thus, VA has satisfied its "duty to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran.  In addition, VA has provided the veteran with 
several examinations, including a medical opinion in November 
2002.  Thus, VA also satisfied its "duty to assist" the 
veteran in securing relevant evidence.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability manifested by breathing 
problems, including COPD, claimed as due to VA hernia repair 
surgery in June 1987, is denied

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension, claimed as due to VA 
hernia repair surgery in June 1987, is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches, claimed as due to VA hernia 
repair surgery in June 1987, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


